





LEASE AGREEMENT
 
AGREEMENT of Lease, made as of the 20th day of June, 2006, between CLOCK TOWER
LARCHMONT CORP., a partnership having its principal place of business at
c/o Grasso Brothers, Suite 200, 270 North Avenue, New Rochelle, NY 10801
(hereinafter referred to as “Landlord”), and CLICKABLE OIL.COM, having an
address at 711 South Columbus Avenue, Mt. Vernon, NY 10550, (hereinafter
referred to as “Tenant”).


W I T N E S S E T H :


Landlord hereby leases to Tenant and Tenant hereby hires from Landlord Suite
#207 comprised of 2,053 square feet on the 2nd floor of the Building known as 2
Madison Avenue, Larchmont, New York, as shown on the floor plan attached hereto
as Exhibit A, (hereinafter referred to as the “Building” and the 2,053 square
feet known as Suite #207 is hereinafter referred to as the “Demised Premises”)
for the term of five (5) years to commence upon August 1, 2006 and to end on the
last day of July 2011 (hereinafter referred to as the “Lease Term”) both dates
inclusive of the Lease Term, at an annual base rental (hereinafter referred to
as the “Base Annual Rent”) as follows:
 
Year
 
Monthly Rent
 
Yearly Rent
         
 August 1, 2006 to July 31, 2007
 
$3,592.75
 
$43,113.00
 August 1, 2007 to July 31, 2008
 
$3,763.83
 
$45,166.00
 August 1, 2008 to July 31, 2009
 
$3,934.91
 
$47,219.00
 August 1, 2009 to July 31, 2010
 
$4,106.00 
 
$49,272.00
 August 1, 2010 to July 31, 2011
 
$4,277.08
 
$51,325.00



Tenant agrees to pay the Base Annual Rent and any Additional Rent referred to
herein in lawful money of the United States which shall be legal tender in
payment of all debts and dues, public and private, at the time of payment, in
equal monthly installments in advance on the first day of each month during said
Lease Term, at the office of Landlord or at such other place as Landlord may
designate, without any set off or deduction whatsoever except as may be provided
in this Lease.


The Demised Premises are demised herein together with the non-exclusive use of
all facilities which serve the Demised Premises and with any and all and
singular appurtenances, rights, privileges and easements in or anywise
pertaining thereto including, but not limited to, the right to use in common
with other tenants and occupants of the building such parking facilities,
elevators, stairways, corridors, entrance ways, restrooms and other and similar
or related facilities as may exist in and about the Building and on the Land and
may be generally applicable to all tenants and occupants of the Building.


 
 

--------------------------------------------------------------------------------

 
The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
and agree as follows:


1.     Rent; Commencement Date.
Tenant shall pay to the Landlord as Base Annual Rent for the Demised Premises
the amounts as detailed above, to be due and payable on the first day of each
month, in advance, without demand commencing August 1, 2006. Said rent shall be
paid to the Landlord, or to the duly authorized agent of the Landlord, at its
office during business hours. If the commencement date of this Lease is other
than the first day of the month, any rental adjustment or Additional Rent
hereinafter set forth shall be prorated accordingly. The Tenant will pay the
Base Annual Rent and Additional Rent, which shall be defined as all other
amounts, liabilities and obligations to be paid by the Tenant and any other
charges due from Tenant as herein provided, without deduction whatsoever, and
without any obligation of the Landlord to make demand for it, except as
otherwise expressly set forth herein. The Base Annual Rent and the Additional
Rent shall hereinafter be referred to as the “Rent.”


2.    Occupancy.
Tenant shall use and occupy the Demised Premises for office space and related or
ancillary uses, and for any other lawful purposes, provided, however, that these
purposes are in all respects lawful and do not disturb the use of the Building
and common areas by other tenants. Moreover, the purposes described herein shall
not include the use of space outside the Demised Premises, except as
specifically set forth herein.


3.    Security Deposit.
To insure the fulfillment of the covenants by Tenant herein set forth, Tenant
shall pay to Landlord the sum of Seventeen Thousand One Hundred Eight
($17,108.32) Dollars and 32/100 on signing of lease as a security deposit
(hereinafter referred to as the “Security Deposit”) to be held by the Landlord
until such time as this Lease has terminated, Tenant has vacated the Demised
Premises and Landlord has inspected the same. Until such time, Landlord shall
have no obligation to apply the Security Deposit to any unpaid amount due
Landlord from Tenant. If Tenant has performed and observed all terms, covenants
and conditions of this Lease, including without limitation, the payment of all
Rent hereunder, Landlord shall refund said Security Deposit to Tenant, less such
amounts as may be reasonably chargeable for any failure by Tenant to restore the
Demised Premises to the condition at the time of the commencement of occupancy,
reasonable wear and tear and damage by fire or other casualty not caused by
Tenant or Tenant’s agents, contractors, employees, licensees or invitees
excepted. Under no circumstances shall this Security Deposit be deducted from
the last month’s Rent. In the event of a sale of the land and Building or
leasing of the Building, of which the Demised Premises form a part, Landlord
shall have the right to transfer the Security Deposit to the vendee or lessee
and Landlord shall thereupon be released by Tenant from all liability for the
return of such Security Deposit and Tenant agrees to look to the new landlord
solely for the return of said Security Deposit and it is agreed that the
provisions hereof shall apply to every transfer or assignment made of the
Security Deposit to a new landlord, provided that any new landlord assumes the
obligations of Landlord under this Lease in writing. Tenant further covenants
that it will not assign or encumber or attempt to assign or encumber the
Security Deposit and that neither Landlord nor its successors or assigns shall
be bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance.


 
2

--------------------------------------------------------------------------------

 
 
4.    Alterations.
(a)   Tenant shall make no changes in or to the Demised Premises of any nature
without Landlord’s prior written consent which consent shall not be unreasonably
withheld or delayed, provided, however, that Tenant shall be entitled to make
installations, alterations or additions costing less than $5,000.00 and which do
not affect the mechanical, electrical, plumbing or structural systems of the
Building, without obtaining the prior written consent of Landlord (hereinafter,
all changes requiring Landlord’s consent and those not requiring Landlord’s
consent will be called “Tenant’s Changes”). All fixtures, equipment and other
tenant improvements installed in the Demised Premises by Tenant at its expense
which is not consistent with standard office use shall be and shall remain the
property of Tenant and shall be removed by Tenant at the expiration of the Lease
Term; and provided that Tenant shall repair and restore any damage to the
Demised Premises caused by the installation and/or removal of any such fixtures,
equipment or other tenant improvements. Subject to the preceding sentence, if
Tenant desires to leave any tenant improvements which it has made to the Demised
Premises, Tenant may leave such improvements only with the prior written consent
of Landlord, and such improvements shall then remain as part of the Demised
Premises and become the property of the Landlord at the expiration of the Lease
Term. Nothing in this Article shall be construed to give Landlord title to or to
prevent Tenant’s removal of trade fixtures, moveable office furniture and
equipment, but upon removal of any such items from the Demised Premises or upon
removal of other installations as may be required by Landlord, Tenant shall
immediately and at its expense repair and restore the Demised Premises to
substantially the condition existing prior to the installation and Tenant will
repair any damage to the Demised Premises or the Building due to such removal.
All property permitted or required to be removed by Tenant at the end of the
Lease Term remaining in the Demised Premises after Tenant’s removal shall be
deemed abandoned and may, at the election of Landlord, either be retained as
Landlord’s property or may be removed from the Demised Premises by Landlord at
Tenant’s expense. Landlord agrees that Tenant shall not be required to remove
any part of Landlord’s Work pursuant to the attached Work Letter, including any
halls, doors, corridors, ceiling tiles, and carpeting.


(b)   Any Tenant Changes made by Tenant or Tenant’s Contractors must comply with
the following:


(1)   No Tenant Changes shall be made which shall impair the structural
soundness or diminish the value of or cause permanent damage or injury to the
Building or the Demised Premises or create a dangerous or hazardous condition or
injure the business of or unreasonably interfere with, disturb or annoy any
other tenant or occupant of the Building.


(2)   Landlord agrees to cooperate (i.e., executing permit applications, to the
extent required). Tenant shall, before making any alterations, installations or
improvements, at its expense, obtain all permits, approvals and certificates
required by any governmental or quasi-governmental bodies and (upon completion)
certificates of final approval thereof and shall deliver promptly duplicates of
all such permits, approvals and certificates to Landlord.


 
3

--------------------------------------------------------------------------------

 
 
(3)   All Tenant Changes shall be performed in a workmanlike manner and shall be
in compliance with all laws, codes, ordinances, orders, rules, regulations and
requirements of all governmental authorities having or asserting any
jurisdiction.


(4)   Tenant shall maintain or cause to have maintained, at no cost to Landlord
(i) Workmen’s Compensation Insurance, in accordance with all laws, covering all
persons employed in connection with Tenant Changes and, (ii) General Liability
Insurance in amounts and with insurers reasonably satisfactory to Landlord
insuring Landlord and its agent against the hazards due to Tenant Changes. Prior
to the commencement of any work, Tenant shall submit appropriate written proof
reasonably satisfactory to Landlord of Tenant’s compliance with this
requirement.


(5)   No Tenant Changes shall affect or change (i) the structural integrity of
the Building, (ii) the exterior appearance of the Building, or (iii) the
air-conditioning, air-cooling, plumbing, electrical or heating system and/or any
other such system of the Building unless Tenant shall have (a) submitted to
Landlord for its written approval, accurate dimensioned working drawings and
specifications therefor and (b) paid to Landlord any reasonable third party fees
or expenses incurred by Landlord in connection with submitting such drawings and
specifications to an architect or engineer of Landlord’s selection for review or
examination, and (c) obtained Landlord’s written approval of such drawings and
specifications, not to be unreasonably withheld, conditioned or delayed.


(6)   Nothing in this Lease shall be construed in any way as constituting the
permission, consent or request of the Landlord, express or implied through act,
or omission to act, by inference or otherwise, to any contractor,
sub-contractor, laborer, or materialman for the performance of any labor or the
furnishing of any materials for any specific improvement, installation,
addition, decoration, alteration, or repair of or to the Demised Premises or so
as to give to the Tenant the right, power, or authority to contract for or
permit the rendering of any service or the furnishing of any material that would
give rise to the filing of any mechanic’s lien against the Building or the
Demised Premises. If any mechanic’s lien is filed against the Demised Premises,
or the Building of which the same forms a part, for work claimed to have been
done for, or materials furnished to, Tenant, whether or not done pursuant to
this Article, the same shall be discharged by Tenant in accordance with
Article 43 of this Lease.


5.    Repairs.
(a)   Landlord shall maintain and repair the public portions of the Building,
both exterior and interior including without limitation all structural
components, all systems, and the roof. Landlord, at its sole expense, shall be
responsible for any repairs to (i) the structural elements of the Demised
Premises or the Building containing the Demised Premises including but not
limited to floor slabs, exterior walls, the roof and exterior architectural
finishes; (ii) any Building systems serving the Demised Premises including, but
not limited to the heating, ventilation, air conditioning systems, utilities
supplying the Building and/or Demised Premises and (iii) to any elements in the
common areas of the Building such as the parking garage or (iv) any repairs or
damage covered or attributed to Landlord, its agents, employees or contractors
unless any of the foregoing is caused by the negligence or willful misconduct of
Tenant, its agents, employees or contractors.


 
4

--------------------------------------------------------------------------------

 
 
(b)   Tenant shall, throughout the Lease Term, take good care of the Demised
Premises and the fixtures and appurtenances therein. Notwithstanding the
foregoing, all damage or injury to the Demised Premises or to any other part of
the Building, or to its fixtures, equipment and appurtenances, whether requiring
structural or nonstructural repairs, caused by or resulting from the
carelessness, omission, neglect or improper conduct of Tenant, Tenant’s
servants, employees, invitees or licensees, shall be repaired promptly by Tenant
at Tenant’s sole cost and expense, to the satisfaction of Landlord reasonably
exercised. Tenant shall also repair all damage to the Building and the Demised
Premises caused by the moving or removal of Tenant’s fixtures, furniture,
equipment and/or Tenant Improvements by Tenant or Tenant’s agents. All of the
aforesaid repairs shall be of a quality or class equal to the original work or
construction. If Tenant fails after twenty (20) days Notice (except in the event
of an emergency, in which event Tenant shall proceed with all reasonable
diligence as soon as it becomes aware of the emergency situation requiring
repair) to proceed with due diligence to make repairs required to be made by
Tenant, the same may be made by the Landlord at the expense of Tenant and the
expenses thereof incurred by Landlord shall be collectible as Additional Rent
after rendition of a bill or statement therefor. Tenant shall give Landlord
prompt Notice of any defective condition in any plumbing, heating system or
electrical lines located in, servicing or passing through the Demised Premises
and following such Notice, Landlord shall remedy the condition with due
diligence but at the expense of Tenant if repairs are necessitated by damage or
injury attributable to Tenant, Tenant’s servants, agents, employees, invitees or
licensees. Except as specifically provided in Article 12 or elsewhere in this
Lease, there shall be no allowance to Tenant for a diminution of rental value
and no liability on the part of Landlord by reason of inconvenience, annoyance
or injury to business arising from Landlord, Tenant or others making or failing
to make any repairs, alterations, additions or improvements in or to any portion
of the Building or the Demised Premises, or in or to the fixtures, appurtenances
or equipment thereof. It is specifically agreed that Tenant shall not be
entitled to any setoff or reduction of Rent by reason of any failure of Landlord
to comply with the covenants of this or any other Article of this Lease except
as provided for in Article 27 of this Lease. Tenant agrees that Tenant’s sole
remedy at law in such instance will be by way of an action for damages for
breach of contract. The provisions of this Article 5 with respect to the making
of repairs shall not apply in the case of fire or other casualty with regard to
which Article 12 hereof shall apply.


 
5

--------------------------------------------------------------------------------

 
 
6.    Requirements of Law, Fire Insurance, Floor Loads.
Tenant shall, at Tenant’s sole cost and expense, promptly comply with and shall
do no act in violation of any applicable present or future laws, orders and
regulations of all state, federal, municipal and local governments, departments,
commissions and boards and any direction of any public officer pursuant to law,
which shall impose any violation, order or duty upon Landlord or Tenant with
respect to the Demised Premises arising out of Tenant’s use or manner of use
thereof, or with respect to the Building if arising out of Tenant’s particular
use or manner of use of the Demised Premises or the Building (including the use
permitted under the Lease other than general office use). Nothing herein shall
require Tenant to make structural repairs or alterations unless Tenant has by
its manner of use (other than general office use) of the Demised Premises or
method of operation therein, violated any such laws, ordinances, orders, rules,
regulations or requirements with respect thereto. Tenant may, after securing
Landlord to Landlord’s satisfaction against all damages, interest, penalties and
expenses, including, but not limited to, reasonable attorneys’, architects and
engineer’s fees, by cash deposit or by surety bond in an amount and in a company
satisfactory to Landlord, contest and appeal any such laws, ordinances, orders,
rules, regulations or requirements provided same is done with all reasonable
promptness and provided such appeal shall not subject Landlord to prosecution
for a criminal offense or constitute a default under any lease or mortgage under
which Landlord may be obligated or cause the Demised Premises or any part
thereof to be condemned or vacated. Except for Tenant’s permitted use of the
Demised Premises, Tenant shall not do or permit any act or thing to be done in
or to the Demised Premises which is contrary to law, or which will invalidate or
be in conflict with public liability, fire or other policies of insurance at any
time carried by or for the benefit of Landlord with respect to the Demised
Premises or the Building of which the Demised Premises form a part, or which
shall subject Landlord to any liability or responsibility to any person or for
property damage, nor shall Tenant keep anything in the Demised Premises except
as now or hereafter permitted by the Fire Department, Board of Fire
Underwriters, Fire Insurance Rating Organization in the lawful exercise of their
jurisdiction or other authority having jurisdiction, and then only in such
manner and in such quantity so as not to increase the rate for fire insurance
applicable to the Building nor use the Demised Premises in a manner which will
increase the insurance rate for the Building or any property located therein
over that in effect prior to the commencement of Tenant’s occupancy. Tenant
shall pay all costs, expenses, fines, penalties or damages, which may be imposed
upon Landlord by reason of Tenant’s failure to comply with the provisions of
this Article and, if by reason of such failure, the fire insurance rate shall at
the beginning of this Lease or at any time thereafter, be higher than it
otherwise would be, then Tenant shall reimburse Landlord, as Additional Rent
hereunder for that portion of all fire insurance premiums thereafter paid by
Landlord which shall have been charged because of such failure by Tenant. In any
action or proceeding wherein Landlord and Tenant are parties, a schedule or
“make-up” or rate for the Building or Demised Premises issued by anybody making
fire insurance rates applicable to said Demised Premises, shall be conclusive
evidence of the facts herein stated and of the several items and charges in the
fire insurance rate then applicable to said Demised Premises. Tenant shall not
place a load upon any floor of the Demised Premises exceeding the floor load per
square foot area for which it was designed to carry and which is allowed by law.
Landlord in its reasonable discretion reserves the right to prescribe the weight
and position of all safes, business machines and mechanical equipment. Such
installations shall be placed and maintained by Tenant, at Tenant’s expense, in
settings sufficient, in Landlord’s reasonable judgment, to absorb and prevent
vibration, noise and annoyance. Notwithstanding the foregoing, Landlord, at its
cost and expense, shall be obligated to comply with all insurance requirements
or legal requirements or loss regarding the pre-existing condition of the
Building and the Demised Premises other than Tenant’s specific use of the
Demised Premises including all public corridors and accessways comply with all
laws with Disabilities Act or any handicap requirements in connection with the
Building or the Demised Premises. Landlord shall comply with any legal
requirements or rules and regulations regarding the Building that were not in
compliance with prior to or pre-existing as of the Commencement Date of this
Lease.
 
 
6

--------------------------------------------------------------------------------

 
 
7.    Subordination.
This Lease is subject and subordinate to all mortgages which may now or
hereafter affect the real property of which the Demised Premises are a part and
to all renewals, modifications, consolidations, replacements and extensions of
any such mortgages. This clause shall be self-operative and no further
instrument or subordination shall be required by any ground or underlying lessor
or by any mortgagee, affecting any lease or the real property of which the
Demised Premises are a part. In confirmation of such subordination, Tenant shall
execute promptly any certificate that Landlord may reasonably request.


8.    Property Loss, Damage, Reimbursement.
Landlord or its agents shall not be liable for any damage to property of Tenant
or of others entrusted to employees of the Building, nor for loss of, or damage
to, any property of Tenant by theft or otherwise, nor for any injury or damage
to persons or property resulting from any cause of whatsoever nature, unless
caused by, or due to, the negligence of Landlord, its agents, servants or
employees; Landlord or its agents shall not be liable for any damage caused by
other tenants or persons in, upon or about said Building or caused by operations
in connection with any private, public or quasi public work. If at any time any
windows of the Demised Premises are temporarily closed, darkened or bricked up
(or permanently closed, darkened or bricked up, if required by law) for any
reason whatsoever excluding, Landlord’s own acts, Landlord shall not be liable
for any damage Tenant may sustain thereby, and Tenant shall not be entitled to
any compensation therefor nor abatement or diminution of rent, nor shall the
same release Tenant from its obligations hereunder nor constitute an eviction.
Landlord shall not be responsible or liable to Tenant for any loss or damage
that may be occasioned by the acts or omissions of persons occupying any space
adjacent to or adjoining the Demised Premises, or any part thereof. All personal
property in the Demised Premises shall be and shall remain at Tenant’s sole
risk, and Landlord shall not be responsible for any damage to, or loss of such
personal property arising from any acts or negligence of any other persons nor
from the leaking of the roof, nor from the bursting or leaking of pipes or from
water, sewer or steampipes, or from heating or plumbing fixtures, or from
electric wires or fixtures, or from any other cause whatsoever, nor shall the
Landlord be liable for any injury to the Tenant or other persons in said Demised
Premises. Tenants shall not move any safe, heavy machinery, heavy equipment,
bulky matter or fixtures into or out of the Building without Landlord’s prior
written consent not to be unreasonably withheld. All work in connection
therewith shall comply with all laws and regulations applicable thereto and
shall be done during such hours as Landlord may reasonably designate.


 
7

--------------------------------------------------------------------------------

 
 
9.    Indemnification.
(a)   Tenant shall indemnify and hold Landlord, Landlord’s agents and employees
harmless of and from any and all loss, cost liability, claim, damage and
expense, including reasonable attorney’s fees, penalties and fines incurred in
connection with or arising from any injury to Tenant or to any other person
(including, but not limited to, other tenants) at the Building or for any damage
caused by or to any of Tenant’s property and equipment or the loss of (by theft
or otherwise), any of the Tenants’ property or of property of any other person,
irrespective of the cause of such injury, damage or loss (including the acts or
negligence of any tenant or occupant of the Building or of their agents or any
occupant of adjacent or contiguous property), except if caused by the negligence
of Landlord, in connection with or arising from the use, occupancy, manner of
use or occupancy, conduct or management of the Demised Premises or of any
business therein, during the Term of this Lease and during the period of time,
if any, prior to the commencement date that Tenant may have been given access to
or taken possession of the Demised Premises, in connection with or arising from
any negligent or otherwise wrongful act or omission of the Tenant or any of its
subtenants or licensees or its or their employees, agents or contractors. In
case any action or proceeding be brought by reason of any such claim, Tenant,
upon notice from Landlord, shall resist and defend such action or proceeding but
precluding Landlord’s negligence (by counsel reasonably satisfactory to
Landlord), unless Tenant causes the same to be promptly discontinued. Landlord
or its agents shall not be liable for any damage caused by other tenants or
persons in, upon or about the said Building, or caused by operations in the
construction of any private, public or quasi-public work. Tenant shall give
prompt notice to Landlord in the case of damage to the Demised Premises or the
Building or of defects therein or in any fixture or equipment.


(b)   Landlord shall defend, indemnify and hold Tenant harmless from and against
any and all claims, demands, liabilities and expenses, including reasonable
attorney fees arising from the negligence or wrongful act of Landlord, its
agents, employees or contractors or from any breach of this Lease by Landlord,
provided that Landlord’s obligation under this Subparagraph shall not be
affected to the extent such claims, demands, liabilities and expenses (i) arise
out of or relate to the negligence or wrongful act of Tenant, its agents,
employees or representatives or (ii) relate to losses typically covered by
casualty insurance.


10.    Landlord not Liable for Injury or Damage.
(a)   Tenant is and shall be in exclusive control and possession of the Demised
Premises as provided herein, and Landlord shall not in any event whatsoever be
liable for any injury or damage to any property or to any person on or about the
Demised Premises, nor to any property of Tenant or of any other person contained
therein unless caused by Landlord’s negligence or the negligence of Landlord’s
agents or employees or contractors. The provisions hereof permitting Landlord to
enter and inspect the Demised Premises are made for the purpose of enabling
Landlord to be informed as to whether Tenant is complying with the agreements,
terms, covenants and conditions of this Lease and to do such acts as Tenant
shall be obligated to perform pursuant to this Lease but shall fail to do.


 
8

--------------------------------------------------------------------------------

 
 
(b)   Unless Landlord is negligent, Tenant agrees to relieve and does hereby
relieve Landlord from all liability by reason of any damage to property, whether
leased or owned by Tenant or others which is entrusted to the Tenant or to
employees of the Building, nor for loss of or damage to any property of Tenant
by theft, or otherwise, nor for any injury or damage to persons, property or
business resulting from or occasioned by explosion, falling plaster,
electricity, smoke, water, snow or ice being upon or coming through from street,
roof, walls, subsurface, skylight, trapdoor or window, electric wiring, plumbing
dampness, water, gas, steam or other pipes or sewage or the failure of the
air-conditioning or refrigeration system or other appliances or the breaking of
any electric wire, the bursting, leaking or running of water from any tank,
bathroom, waste pipe, sprinkler system, radiator or any other pipe in, above,
upon or about the Building or the Demised Premises or which may at any time
hereafter be placed therein, or from any other cause of whatsoever nature, nor
shall Landlord be liable for any latent defect in the Demised Premises or the
Building. It is understood that no property, other than such as might be
normally brought upon or kept in the Demised Premises for purposes herein
permitted will be brought upon or be kept in the Demised Premises.


(c)   Tenant also agrees to and does hereby relieve Landlord from all liability
by reason of any damage or injuries to any person or thing which may arise from
or be due to the use, misuse or abuse of all or any of the elevators, hatches,
openings, installations, stairways or hallways of any kind whatsoever which may
exist or hereafter be erected or constructed on the Demised Premises, or from
any kind of injury which may arise from any other cause whatso-ever on the
Demised Premises unless caused by Landlord’s negligence or the negligence of
Landlord, Landlord’s agents, employees or contractors.


(d)   In addition to any other indemnities to Landlord specif-ically provided
for in this Lease, unless Landlord is negligent, Tenant shall indemnify and save
harmless Landlord against and from all costs, expenses, liabilities, losses,
damages, suits, fines, penalties, claims and demands of every kind or nature,
including reasonable attorney’s fees, by or on behalf of any person, party or
governmental authority, whomsoever, arising out of any accident, injury or
damage which shall happen in, or on the Demised Premises, however occurring, and
for any matter or thing growing out of the condition, occu-pation, maintenance,
alteration, repair, use or operation of the Demised Premises, or of any part
thereof during the Lease Term.


(e)   Notwithstanding the foregoing of all damages or injury to the Demised
Premises or to any other part of the Building, or to its fixtures, equipment and
appurtenances, whether requiring structural or nonstructural repairs, caused by
or resulting from the carelessness, omission, neglect or improper conduct of
Landlord, Landlord’s servants, employees, invitees or licensees, shall be
repaired promptly by Landlord at Landlord’s sole cost and expense to the
satisfaction of Tenant reasonable exercised.


(f)   Landlord represents that upon completion of its work as required herein,
that the heating, air conditioning, electrical system, passenger and freight
elevators, and plumbing will be in good operating order and repair, the roof in
good condition and free from leaks, the basement free from seepage or leaks, the
Demised Premises free from any asbestos and that neither the Building nor the
Demised Premises are in violation of any building codes, zoning ordinances,
regulations or in violation of any environmental regulations or requirements.


 
9

--------------------------------------------------------------------------------

 
 
11.    Liability of Landlord.
Landlord and the members of any corporation, joint venture, partnership, limited
liability company, tenancy-in-common, association or other form of joint
ownership comprising the Landlord shall have absolutely no personal liability
with respect to any provision of this Lease or any obligation or liability
arising therefrom or in connection herewith. Tenant shall look solely to the
equity of the then Landlord of the Demised Premises in the building and the land
upon which it is located in the Demised Premises for the satisfaction of any
remedies of Tenant in the event of a breach by the Landlord of any of its
obligations hereunder and no other property or assets of Landlord shall be
subject to levy, execution or other enforcement for the satisfaction of any such
judgment. Such exculpation of liability shall be absolute and without any
exception whatso-ever. Notwithstanding anything to the contrary, in no event
shall Landlord’s liability under this Lease exceed Two Hundred Fifty Thousand
($250,000.00) Dollars.


12.    Destruction, Fire and Other Casualty.
(a)   If the Demised Premises or any part thereof shall be damaged by fire or
other casualty, Tenant shall give immediate Notice thereof to Landlord and this
Lease shall continue in full force and effect except as hereinafter set forth.


(b)   If the Demised Premises are partially damaged or rendered partially
unusable by fire or other casualty, the damages thereto shall be promptly
repaired by and at the expense of Landlord and the Rent, until such repair shall
be substantially completed to the condition existing prior to the casualty shall
be apportioned from the day following the casualty according to the part of the
Demised Premises which is usable for the normal operation of Tenant’s business.


(c)   If the Demised Premises are totally damaged or rendered wholly unusable by
fire or other casualty, then the Rent shall be proportionately paid up to the
time of the casualty and thenceforth shall cease until the date when the Demised
Premises shall have been repaired and restored by Landlord, subject to
Landlord’s right to elect not to restore the same as hereinafter provided.


(d)   If the Demised Premises are rendered wholly unusable or (whether or not
the Demised Premises are damaged in whole or in part) if the Building shall be
so damaged that Landlord shall decide to demolish it or not to rebuild it, then
in any of such events, Landlord may elect to terminate this Lease by written
Notice to Tenant given within thirty (30) days after such fire or casualty
specifying a date for the expiration of the Lease, which date shall not be more
than sixty (60) days after the giving of such Notice, and upon the date
specified in such Notice, the Lease Term shall expire as fully and completely as
if such date were the date set forth above for the termination of this Lease and
Tenant shall forthwith quit, surrender and vacate the Demised Premises without
prejudice however to Landlord’s rights and remedies against Tenant under any
Lease provisions in effect prior to such termination. Any Rent owing shall be
paid up to the date of the casualty and any payments of Rent made by Tenant
which were on account of any period subsequent to such date shall be returned to
Tenant. Unless Landlord shall serve a termination Notice as provided for herein,
Landlord shall make the repairs and restorations under the conditions of this
Article 12, subsections (b) and (c) hereof, with all reasonable expedition and
within ninety (90) days after such fire or casualty, subject to delays due to
adjustment of insurance claims, labor troubles and causes beyond Landlord’s
control but in no event more than 180 days from the date of such casualty. After
any such casualty, Tenant shall cooperate with Landlord’s restoration by
removing from the Demised Premises as promptly as reasonably possible, all of
Tenant’s salvageable inventory and movable equipment, furniture and other
property. Tenant’s liability for Rent shall resume thirty (30) days after
written Notice from Landlord that the Demised Premises are substantially ready
for Tenant’s occupancy. Notwithstanding the foregoing, if the damage caused by
said fire or other casualty or the access thereto cannot be substantially
repaired within one hundred twenty (120) days from the date of said casualty,
then Tenant will have the option to cancel this Lease upon thirty days written
notice to Landlord.


 
10

--------------------------------------------------------------------------------

 
 
(e)   Notwithstanding the foregoing, each party shall look first to any
insurance in its favor before making any claim against the other party for
recovery for loss or damage resulting from fire or other casualty, and to the
extent that such insurance is in force, collectible, and in an amount that
covers such loss or damage, Landlord and Tenant each hereby releases and waives
all right of recovery against the other or any one claiming through or under
each of them by way of subrogation or otherwise. The release and waiver herein
referred to shall be deemed to include any loss or damage to the Demised
Premises and/or to any personal property, equipment, trade fixtures, goods and
merchandise located therein. Tenant acknowledges that Landlord will not carry
insurance on Tenant’s furniture and/or furnishings or any fixtures or equipment,
improvements or appurtenances removable by Tenant and agrees that Landlord will
not be obligated to repair any damage thereto or replace the same.


13.    Eminent Domain.
If the whole or any part of the Demised Premises shall be acquired or condemned
by Eminent Domain for any public or quasi public use or purpose, then and in
that event, the Lease Term shall cease and terminate from the date of title
vesting in such proceeding and Tenant shall have no claim for the value of any
unexpired Lease Term; provided, however, that Tenant may claim and recover
damages, as a separate award (as against any governmental entity or
quasi-governmental entity but in no event against Landlord) for Tenant’s moving
expenses, business dislocation damages, personal property and trade fixtures and
the unamortized costs of leasehold improvements paid for by Tenant.


14.    Assignment, Mortgage, Etc.

(a)   After notice to Landlord, Tenant may assign or sublease the premises
without the Landlord’s consent to:


(i)  a related entity;


(ii)  any entity resulting from a merger or consolidation with Tenant;


 
11

--------------------------------------------------------------------------------

 
 
(iii)  any subsidiary of Tenant.


Otherwise, Tenant, for itself, its successors and assigns expressly covenants
that it shall not assign, sublet, mortgage or encumber this Lease, without the
prior written consent of Landlord in each instance which consent shall not be
unreasonably withheld or delayed. If this Lease be assigned, or if the Demised
Premises or any part thereof be underlet or occupied by anybody other than
Tenant, Landlord may, after default by Tenant, collect Rent from the assignee,
under-tenant or occupant, and apply the net amount collected to the Rent herein
reserved, but no such assignment, underletting, occupancy or collection shall be
deemed a waiver of this covenant, or the acceptance of the assignee,
under-tenant or occupant as tenant, or a release of Tenant from the further
performance by Tenant of covenants on the part of Tenant herein contained. The
consent by Landlord to an assignment or underletting shall not in any way be
construed to relieve Tenant from obtaining the express consent in writing of
Landlord to any further assignment or underletting.


(b)   Tenants shall remain liable under the Lease, even if the Lease is assigned
or sublet.


15.    Landlord’s Access to Demised Premises.
Landlord or Landlord’s agents shall have the right (but shall not be obligated)
to enter the Demised Premises in any emergency at any time, and at other
reasonable times after notice to Tenant, to examine the same and to make such
repairs, replacements and improvements as Landlord may deem necessary and
reasonably desirable to the Demised Premises or to any other portion of the
Building or which Landlord may elect to perform following Tenant’s failure to
make repairs or perform any work which Tenant is obligated to perform under this
Lease or for the purpose of complying with laws, regulations and other
directions of governmental authorities. Tenant shall permit Landlord to use and
maintain and replace pipes and conduits in and through the Demised Premises and
to erect new pipes and conduits in and through the Demised Premises. Landlord
may, during the progress of any work in the Demised Premises, take all necessary
materials and equipment into said Demised Premises without the same constituting
an eviction nor shall the Tenant be entitled to any abatement of Rent while such
work is in progress nor to any damages by reason of loss or interruption of
business or otherwise. If the Tenants’ ability to operate their business
normally is substantially reduced, the Tenant shall be entitled to an abatement
of rent. Throughout the Lease Term, Landlord shall have the right to enter the
Demised Premises at reasonable hours for the purpose of showing the same to
prospective purchasers or mortgagees of the Building and during the last six
months of the Lease Term, for the purpose of showing the same to prospective
tenants. If Tenant is not present to open and permit an entry into the Demised
Premises, Landlord or Landlord’s agents may enter the same whenever such entry
may be necessary or permissible by master key, and provided reasonable care is
exercised to safeguard Tenant’s property, such entry shall not render Landlord
or its agents liable therefor, nor in any event shall the obligations of Tenant
hereunder be affected. If during the last month of the Lease Term Tenant shall
have removed all or substantially all of Tenant’s property therefrom, Landlord
may immediately enter, alter, renovate or redecorate the Demised Premises
without limitation or abatement of Rent or incurring liability to Tenant for any
compensation and such act shall have no effect on this Lease or Tenant’s
obligations hereunder. Landlord shall have the right at any time without the
same constituting an eviction and without incurring liability to Tenant
therefore to change the arrangement and/or location of public entrances,
passageways, doors, doorways, corridors, elevators, stairs, toilets or other
public parts of the Building and to change the name, number or designation by
which the Building may be known provided the same does not interfere with
Tenant’s access to the Demised Premises. There shall be no allowance to Tenant
for diminution of rental value and no liability on the part of Landlord by
reason of inconvenience, annoyance or injury to business arising from Landlord
or other tenant making any repairs in the Building or any such alterations,
additions and improvements. Furthermore, Tenant shall not have any claim against
Landlord by reason of Landlord’s imposition of any reasonable controls on the
manner of access to the Building by Tenant’s social or business visitors as the
Landlord may deem necessary for the security of the Building and its occupants.


 
12

--------------------------------------------------------------------------------

 
 
16.    Use.
The Tenant shall not use or occupy or permit the Demised Premises to be used or
occupied, nor do or permit anything to be done in or on the Demised Premises in
a manner which will in any way violate any certificate of occupancy affecting
the Demised Premises, or make void or voidable any insurance then in force with
respect thereto, or which will make it impossible or more expensive to obtain
fire or other insurance required to be furnished by the Tenant hereunder or
otherwise desired or maintained by Landlord, or which will cause or be likely to
cause structural damage to the Building or any part thereof, or which will
constitute a public or private nuisance, and shall not use or occupy or permit
Demised Premises to be used or occupied in any manner which will violate any
present or future laws or regulations of any governmental authority, except for
its permitted use as general offices. Without limiting the generality of the
foregoing or otherwise altering or enlarging the occupancy provision of this
Lease, Tenant shall not maintain a research and development laboratory or
facility at the Demised Premises. The Tenant shall not store, keep or utilize
any hazardous or toxic material or substance at the Premises, except in
accordance with any and all Federal, State and local governmental laws, rules
and regulations and then only in proper containers as approved by all such
governmental agencies and bodies which now or hereafter may have or exercise
jurisdiction over the use and/or storage of such materials or substances. In any
event, Tenant, as part of its duties and obligations shall keep the Premises
free of toxic contamination and contamination by hazardous materials or
substances; and at the end of the Term of this Lease shall remove any and all
hazardous or toxic substances and materials which were introduced during the
Term of the Lease and which were not introduced by Landlord or former owner and
leave the Demised Premises in a toxic free condition and free of contamination
by hazardous materials and substances. Tenant shall not do anything, which may
attract vermin, bugs and rodents to the Demised Premises.


17.    No Representations by Landlord.
Neither Landlord nor Landlord's agents have made any representations or promises
with respect to the physical condition of the Building, the land upon which it
is erected or the Demised Premises, the rents, leases, expenses of operation, or
any other matter or thing affecting or related to the Demised Premises except as
expressly set forth in this Lease and no rights, easements or licenses are
acquired by Tenant by implication or otherwise except as expressly set forth in
this Lease. Tenant has inspected the Building and the Demised Premises and is
thoroughly acquainted with their condition and agrees to take the same “as is”
subject to Landlord’s work and acknowledges that the taking of possession of the
Demised Premises by Tenant shall be conclusive evidence that the Demised
Premises and the Building of which the same form a part were in good and
satisfactory condition at the time such possession was so taken except as to
latent defects and punchlist items. All understandings and agreements heretofore
made between the parties hereto are merged in this Lease, which alone fully and
completely expresses the agreement between Landlord and Tenant and any executory
agreement hereafter made shall be ineffective to change, modify, discharge or
effect an abandonment of it in whole or in part, unless such executory agreement
is in writing and signed by the party against whom enforcement of the change,
modification, discharge or abandonment is sought.


 
13

--------------------------------------------------------------------------------

 
18.    Bankruptcy.
(a)   Anything elsewhere in this Lease to the contrary notwithstanding, this
Lease may be cancelled by Landlord by the sending of a written Notice to Tenant
within a reasonable time after the commencement of a case in bankruptcy or under
the laws of any state naming Tenant as the debtor or the making by Tenant of an
assignment or any other arrangement for the benefit of creditors under any state
statute. Neither Tenant nor any person claiming through or under Tenant or by
reason of any statute or order of court, shall thereafter be entitled to
possession of the Demised Premises but shall forthwith quit and surrender the
Demised Premises.


(b)   It is stipulated and agreed that in the event of the termination of this
Lease pursuant to Article 18(a) hereof, Landlord shall forthwith,
notwithstanding any other provisions of this Lease to the contrary, be entitled
to recover from Tenant as and for liquidated damages an amount equal to the
difference between the Rent reserved hereunder for the unexpired portion of the
Term and the fair and reasonable rental value of the Demised Premises for the
same period. In the computation of such damages, the difference between any
installment of Rent becoming due hereunder after the date of termination and the
fair and reasonable rental value of the Demised Premises for the period for
which such installment was payable shall be discounted on the date of
termination at the rate of four percent (4%) per annum. If the Demised Premises
or any part thereof be re-let by the Landlord for the unexpired Lease Term or
any part thereof before presentation of proof of such liquidated damages to any
court, commission or tribunal, the amount of Rent reserved upon such reletting
shall be deemed to be the fair and reasonable rental value for the part or the
whole of the Demised Premises so re-let during the term of the re-letting.
Nothing herein contained shall limit or prejudice the right of the Landlord to
prove for and obtain as liquidated damages by reason of such termination an
amount equal to the maximum allowed by any statute or rule of law in effect at
the time when and governing the proceedings in which such damages are to be
proved, whether or not such amount be greater, equal to, or less than the amount
of the difference referred to above.


 
14

--------------------------------------------------------------------------------

 
19.    Default.
(a)   If Tenant defaults in fulfilling any of the covenants of this Lease other
than the covenant for the payment of Rent; or if the Demised Premises are
damaged by reason of the negligence or carelessness of Tenant, its agents,
employees or invitees, and Tenant fails to repair the same as required herein;
or if any execution or attachment shall be issued against Tenant or any of
Tenant’s property whereupon the Demised Premises shall be taken or occupied by
someone other than Tenant; Tenant shall have failed, after fifteen (15) days
written notice, to redeposit with Landlord any portion of the security deposited
hereunder which Landlord has applied to the payment of any Rent and Additional
Rent due and payable hereunder; then, in any one or more of such events
described above, upon Landlord serving a written thirty (30) day Notice upon
Tenant specifying the nature of said default and upon the expiration of said
thirty (30) days, if Tenant shall have failed to comply with or remedy such
default, or if the said default or omission complained of shall be of such
nature that the same cannot be completely cured or remedied within said thirty
(30) day period, then if Tenant shall not have diligently commenced curing such
default within such thirty (30) day period, and shall not thereafter with
reasonable diligence and in good faith proceed to remedy or cure such default,
then Landlord may serve a written five (5) day Notice of cancellation of this
Lease upon Tenant, and upon the expiration of said five (5) days, this Lease and
the Lease Term shall end and expire as fully and completely as if the expiration
of such five (5) day period were the day herein definitely fixed for the end and
expiration of this Lease and the Lease Term and Tenant shall then quit and
surrender the Demised Premises to Landlord but Tenant shall remain liable as
hereinafter provided.


(b)   If the Notice provided for in Article 19(a) above shall have been given
and the Lease Term shall expire as aforesaid, or if Tenant shall make default in
the payment of the Rent reserved herein for more than ten (10) days after
written notice from Landlord (however, Landlord shall not be required to give
more than two written notice per year with respect to Base Annual Rent) or any
item of Additional Rent mentioned in this Lease, then, and in any of such
events, Landlord may without further Notice, re-enter the Demised Premises and
dispossess Tenant by summary proceedings and the legal representative of Tenant
or other occupant of the Demised Premises and remove their effects and hold the
Demised Premises as if this Lease had not been made but Tenant shall remain
liable as hereinafter provided in this Lease. The Tenant hereby waives the
service of notice of intention to re-enter or to institute legal proceedings to
that end. If Tenant shall make default hereunder beyond any applicable notice to
cure periods prior to the date fixed as the commencement of any renewal or
extension of this Lease, Landlord may cancel and terminate such renewal or
extension agreement by written Notice.


 
15

--------------------------------------------------------------------------------

 
 
20.    Remedies of Landlord and Waiver of Redemption.
In case of any such default, re-entry, expiration and/or dispossess by summary
proceedings or other legal means as set forth in Article 19 of this Lease: (a)
the Rent shall become due thereupon and shall be paid up to the time of such
re-entry, dispossess and/or expiration together with any Additional Rent and
such reasonable expenses as Landlord may incur for legal expenses, attorneys’
fees, brokerage and/or putting the Demised Premises in good order, or for
preparing the same for re-rental; (b) Landlord may re-let the Demised Premises
or any part or parts thereof, either in the name of Landlord or otherwise, for a
term or terms, which may at Landlord’s option be less than or exceed the period
which would otherwise have constituted the balance of the Lease Term and may
grant market concessions or free rent or charge a higher rental than that in
this Lease; and/or (c) Tenant or the legal representatives of Tenant shall also
pay to Landlord as liquidated damages for the failure of Tenant to observe and
perform said Tenant’s covenants herein contained, any deficiency between the
Rent hereby reserved and/or covenanted to be paid and the net amount, if any, of
the rents collected on account of the lease or leases of the Demised Premises
for each month of the period which would otherwise have constituted the balance
of the Lease Term. The failure of Landlord to re-let the Demised Premises or any
part or parts thereof shall not release or affect Tenant’s liability for
damages. In computing such liquidated damages, there shall be added to the said
deficiency, such reasonable expenses as Landlord may incur in connection with
the re-letting. Any such liquidated damages shall be paid in monthly
installments by Tenant on the rent day specified in this Lease and any suit
brought to collect the amount of the deficiency for any month shall not
prejudice in any way the rights of Landlord to collect the deficiency for any
subsequent month by a similar proceeding. Landlord, in putting the Demised
Premises in good order or preparing the same for re-rental may, at Landlord’s
option, make such alterations, repairs, replacements and/or decorations in the
Demised Premises as Landlord reasonably considers advisable, necessary and on
market terms for the purpose of re-letting the Demised Premises, and the making
of such alterations, repairs, replacements and/or decorations shall not operate
or be construed to release Tenant from liability hereunder as aforesaid.
Landlord shall in no event be liable in any way whatsoever for failure to
re-let, for failure to collect the rent thereof under such re-reletting, and in
no event shall Tenant be entitled to receive any excess, if any, of such net
rent collected over the sums payable by Tenant to Landlord hereunder. In the
event of a breach by Tenant of any of the covenants or provisions hereof,
Landlord shall have the right to seek an injunction and the right to invoke any
remedy allowed at law or in equity as if re-entry, summary proceedings and other
remedies were not herein provided for. Mention in this Lease of any particular
remedy shall not preclude Landlord from any other remedy, in law or in equity.
Landlord agrees to use its reasonable efforts to mitigate damages incurred under
this Paragraph 14.


21.    End of Term.
Upon the expiration or other termination of the Lease Term, Tenant shall quit
and surrender to Landlord the Demised Premises, broom clean, in the same order
and condition as the commencement date, ordinary wear and tear and damage by
fire or other casualty excepted, and Tenant shall remove all its property as
provided in Article 4 above. Tenant’s obligation to observe or perform this
covenant shall survive the expiration or other termination of this Lease.


 
16

--------------------------------------------------------------------------------

 
 
22.    Quiet Enjoyment.
Landlord covenants and agrees with Tenant that upon Tenant paying the Rent and
observing and performing all of the terms, covenants and conditions on Tenant’s
part to be observed and performed, Tenant may peaceably and quietly enjoy the
Demised Premises.


23.    No Waiver.
The failure of Landlord or Tenant to seek redress for violation of, or to insist
upon the strict performance of any covenant or condition of this Lease or of any
of the Rules or Regulations set forth herein or hereafter adopted by Landlord,
shall not prevent a subsequent act which would have originally constituted a
violation from having all the force and effect of an original violation. The
receipt by Landlord or the payment by Tenant of Rent with knowledge of the
breach of any covenant of this Lease shall not be deemed a waiver of such breach
and no provision of this Lease shall be deemed to have been waived by Landlord
or Tenant unless such waiver be in writing signed by Landlord or Tenant. No
payment by Tenant or receipt by Landlord of a lesser amount than the monthly
Rent herein stipulated shall be deemed to be other than on account of the
earlier stipulated Rent, nor shall any endorsement or statement on any check or
any letter accompanying any check or payment as Rent be deemed an accord and
satisfaction and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or to pursue any other
remedy in this Lease provided. No act or thing done by Landlord or Landlord’s
agents during the Lease Term shall be deemed an acceptance of a surrender of
said Demised Premises and no agreement to accept such surrender shall be valid
unless in writing signed by Landlord. No employee of Landlord or Landlord’s
agent shall have the power to accept the keys of said Demised Premises prior to
the termination of the Lease and the delivery of the keys to any such agent or
employee shall not operate as a termination of the Lease or a surrender of the
Demised Premises.


24.    Waiver of Trial by Jury.
It is mutually agreed by and between Landlord and Tenant that the respective
parties hereto shall and they hereby do waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other (except for personal injury or property damage) on any matters whatsoever
arising out of or in any way connected with this Lease, the relationship of
Landlord and Tenant and Tenant’s use of or occupancy of said Demised Premises.


25.    Inability to Perform.
This Lease and the obligation of Tenant to pay Rent hereunder and to perform all
of the other covenants and agreements hereunder on the part of Tenant to be
performed shall in no way be affected, impaired or excused because Landlord or
Tenant is unable to fulfill any of its obligations under this Lease or to supply
or is delayed in supplying any service expressly or impliedly to be supplied or
is unable to make, or is delayed in making any repair, additions, alterations or
decorations or is unable to supply or is delayed in supplying any equipment or
fixtures, if Landlord or Tenant is prevented or delayed from so doing by reason
of strike or labor troubles, government preemption in connection with a national
emergency or by reason of any rule, order or regulation of any department or
subdivision thereof of any government agency or by reason of the conditions of
supply and demand which have been or are affected by war or other emergency.


 
17

--------------------------------------------------------------------------------

 
 
26.    Bills and Notices.
Except as otherwise in this Lease provided, a bill, statement, notice or
communication (collectively called "Notices" or “Notice”) required or permitted
hereunder shall be in writing and shall be given or made by mailing the same by
registered or certified mail, or nationally recognized overnight courier
service, addressed to Landlord at the address hereinafter mentioned and to the
Tenant at the address hereinafter mentioned. Either party, however, may
designate in writing such new or other address or attorney to which such Notice
or demand shall thereafter be so given, made or mailed. Any Notice given
hereunder shall be deemed delivered when deposited in a United States Government
general branch post office enclosed in a registered or certified, prepaid
wrapper or delivered to a representative of a nationally recognized overnight
courier service for next business day delivery, addressed as follows:



If to Landlord:
Palmer Avenue Associates

 
c/o Grasso Brothers

 
270 North Avenue, Suite 200

 
New Rochelle, NY 10801




If to Tenant:
Clickable Oil.com

 
2 Madison Avenue

 
Larchmont, NY



27.    Water and Heat.
In accordance with first class office and commercial building in Larchmont, as
long as this Lease is in full force and effect, Landlord shall provide: (i)
water for ordinary lavatory purposes and normal retail use for its kitchenette
area, etc.; (ii) heat during normal business hours.


28.    Sprinklers.
Anything elsewhere in this Lease to the contrary notwithstanding, if any bureau,
department or official of any federal, state or city government recommend or
require the installation of a sprinkler system or that any changes,
modifications, alterations or additional sprinkler heads or other equipment be
made or supplied to an existing sprinkler system by reason of use of the
Building as general offices, or the location of partitions, trade fixtures or
other contents of the Demised Premises, or for any other reason, or if any such
sprinkler system installations, modifications, alterations, additional sprinkler
heads or other such equipment, become necessary to prevent the imposition of a
penalty or charge against the full allowance for a sprinkler system in the fire
insurance rate set by any said Exchange or by any fire insurance company,
Landlord shall, at Landlord’s expense, promptly make such sprinkler system
installations, changes, modifications, alterations and supply additional
sprinkler heads or other equipment as required whether the work involved shall
be structural or non-structural in nature.


 
18

--------------------------------------------------------------------------------

 
 
29.    Rubbish Removal and Cleaning.
(a)   All waste and garbage from the Demised Premises shall be placed by Tenant
in wastebaskets and trash cans located in the Demised Premises pending removal
of same from the Building by Tenant.


30.    Electricity, Air Conditioning and Heating.

(a)   All charges for electricity serving the Demised Premises for the entire
Lease Term shall be paid for by the Landlord but the Rent set forth herein shall
be increased for each and every month of the Lease Term in consideration for the
Landlord providing electric current to the Tenant as follows:


$5,132.50/Annum - $427.70/per month or part thereof from 8-1-06 to 7-31-07
$5,337.80/Annum - $444.82/per month or part thereof from 8-1-07 to 7-31-08
$5,551.31/Annum - $462.91/per month or part thereof from 8-1-08 to 7-31-09
$5,773.36/Annum - $481.11/per month or part thereof from 8-1-09 to 7-31-10
$6,004.29/Annum - $500.35/per month or part thereof from 8-1-10 to 7-31-11


(b)   Tenant covenants and agrees that at all times its use of electric current
shall not exceed the capacity of existing feeders to the Building or the risers
or wiring installation and Tenant may not use any electrical equipment which, in
Landlord’s opinion, reasonably exercised, will overload such installations or
interfere with the use thereof by other tenants of the Building.


31.    Taxes.
The Tenant covenants and agrees that commencing with January 1, 2007 and
thereafter, the Tenant shall pay, as Additional Rent .0586 % percent, i.e.,
2,053 square feet of 35,000 square feet of any increase in Real Estate Taxes
assessed by the Village of Larchmont, Town of Mamaroneck, and County of
Westchester against the Building and land over and above the base amount for the
calendar tax year 2006 attributable to the Building and land of which the
Demised Premises are a part. Such Additional Rent, representing partial
reimbursement for the increase of taxes, shall become due and payable to the
Landlord within thirty (30) days after written notice and demand together with
the receipt from the Landlord of copies of the pertinent real estate tax bills
paid by Landlord. Tenant to pay its proportionate share of legal fees associated
with any tax certiorari proceedings if Landlord is successful in reducing said
real estate taxes, and to receive its proportionate share of tax savings after
deducting its proportionate share of expenses.


32.    Window Cleaning and Snow Removal.
Tenant shall be responsible for interior and exterior window cleaning. Landlord
will be responsible for snow removal and shoveling of sidewalks.


 
19

--------------------------------------------------------------------------------

 
 
33.    Fees and Expenses.
If Tenant shall default in the observance or performance of any material term or
covenant on Tenant’s part to be observed or performed under or by virtue of any
of the terms or provisions in any Article of this Lease, then, unless otherwise
provided elsewhere in this Lease, Landlord may at any time without Notice, and
upon expiration of any applicable grace period, if any (except in the event of
an emergency) perform the obligation of Tenant thereunder, and if Landlord, in
connection therewith or in connection with any default by Tenant in the covenant
to pay Rent hereunder, makes any expenditures or incurs any obligations for the
payment of money, including but not limited to reasonable attorney’s fees, in
instituting, prosecuting or defending any action or proceeding, such sums so
paid or obligations incurred with interest and costs shall be deemed to be
Additional Rent hereunder and shall be paid by Tenant to Landlord within twenty
(20) days of the rendition of any bill or statement to Tenant therefor, and if
Tenant’s Lease Term shall have expired at the time of the making of such
expenditures or incurring of such obligations, such sums shall be recoverable by
Landlord as damages.


34.    Office Machines.
Subject always to the provisions of this Lease, Tenant may at its own cost and
expense install, operate and maintain customary office machines, provided,
however, that the use and maintenance of such machines and equipment will not in
any way unreasonably interfere with or affect the use of the Building by other
Tenants. All equipment used at the Demised Premises is to be UL approved and
meet all governmental requirements for its intended use.


35.    Late Charges.
Rental payments hereunder are due and payable on the first day of each month.
Failure by Tenant to make such payment without additional demand by Landlord by
the 10th day after the due date thereof, shall constitute not only a default
hereunder but also a financing. The annual percentage rate on any such financing
shall be 12% and the monthly period rate shall be 1.00% computed on a per diem
basis from the due date thereof to the date of receipt of payment by Landlord.
Any such financing charge shall constitute Additional Rent. Nothing in this
Article shall limit Landlord’s right to commence an action for non-payment of
Rent at any time after a failure by Tenant to pay Rent or Additional Rent when
same is due and payable pursuant to the provisions of this Lease so long as
Landlord notifies Tenant of its intention to commence such action at least five
(5) days prior to commencement.


36.    Access.
(a)   Tenant and its authorized employees shall have free and open access to the
Demised Premises and Building twenty-four hours a day seven days a week.
Landlord reserves the right to exclude from the Building between the hours of
6:00 p.m. and 8:00 a.m. on Monday through Friday and at all hours on
non-business days all persons without security clearance not admitted by a
Tenant having a key. Tenant using a key agrees to keep the main entrance doors
locked at such hours. Landlord shall provide Tenant, its employees and agents
with access to the Common Areas twenty-four (24) hours a day and seven (7) days
a week. Landlord, at its expense, shall furnish adequate lighting to the Common
Areas twenty-four (24) hours a day, seven (7) days a week. Landlord, at its
expense, shall secure access to the Building and the Common Areas so that the
only way persons can enter the building shall be with a key or pass when the
building is not officially opened.


 
20

--------------------------------------------------------------------------------

 
(b)   Landlord shall also afford Tenant, its employees, agents, or contractors
access to the Demised Premises into the Building at mutually convenient times
prior to the Commencement Date for the purpose of allowing Tenant to make
preparations for Tenant’s occupancy. Access for such purposes shall not be
deemed to constitute possession or occupancy accelerating Commencement Date or
Tenant’s obligation to pay rent under this Lease.


37.    Rules and Regulations.
Tenant and Tenant’s servants, employees, agents, visitors and licensees shall
observe faithfully and comply strictly with the Rules and Regulations and such
other and further reasonable Rules and Regulations as Landlord or Landlord’s
agents may from time to time adopt. Notice of any additional Rules and
Regulations shall be given in such manner as Landlord may elect. In case Tenant
disputes the reasonableness of any additional Rule or Regulation hereafter made
or adopted by Landlord or Landlord’s agents, the parties hereto agree to submit
the question of the reasonableness of such Rule or Regulation for decision to
the American Arbitration Association (“AAA”), whose determination shall be made
according to the applicable arbitration rules of the AAA and which shall be
final and conclusive upon the parties hereto. The right to dispute the
reasonableness of any additional Rule or Regulation upon Tenant’s part shall be
deemed waived unless the same shall be asserted by service of a Notice, in
writing upon Landlord within thirty (30) days after the giving of Notice
thereof. Nothing in this Lease contained shall be construed to impose upon
Landlord any duty or obligation to enforce the Rules and Regulations or terms,
covenants or conditions in any other lease, as against any other tenant and
Landlord shall not be liable to Tenant for violation of the same by any other
tenant, its servants, employees, agents, visitors or licensees. All rules will
be enforced on a non-discriminatory basis.


38.    Condition of Premises.
Subject to completion of Landlord’s work as described on Schedule A by Landlord,
Tenant acknowledges that it has inspected the Demised Premises and agrees
subject to Landlord’s work to accept the Demised Premises in its “as is”
physical condition. Except as specifically set forth in this Lease, the Tenant
accepts the Building, improvements and personalty on the Demised Premises in
their present state and without any representations or warranty by the Landlord
as to the condition of such property or as to the use which may be made thereof.
It is understood and agreed that Landlord shall not be obligated to make any
improvements or alterations to the Demised Premises whatsoever except as
specifically set forth in this Lease (list on Schedule A of this Lease).


39.    Holdover Tenancy.
If the Tenant intends to remain in possession of the Demised Premises beyond the
termination of the Lease Term herein, the Tenant shall give written Notice to
the Landlord to such effect at least ninety (90) days prior to the date on which
Tenant is required to vacate the Demised Premises. For the time period which
constitutes the holdover tenancy, the monthly Rent shall be 150% of the total
monthly Rent payable during the last month of the Lease Term herein. Subsequent
to the first ninety (90) days of the holdover period, the Rent shall be that
which the Landlord shall determine from time to time or 150% whichever is
greater. If the Tenant gives less than ninety (90) days Notice and if the Tenant
remains in the Demised Premises for more than seven (7) days past the expiration
of the Lease Term herein, then the Tenant shall pay to Landlord at least three
(3) months Rent as defined above, from the date on which the Tenant first
notifies Landlord that it intends to remain on the Demised Premises as a
holdover tenant, and whether or not Tenant actually remains in possession of the
Demised Premises for the full three (3) months after the expiration of the Lease
Term. In the event Tenant remains on the Demised Premises after the expiration
of the Lease Term without giving the Landlord any Notice prior to the expiration
date of the Lease, then in addition to Rent for the period of its holdover
occupancy, it shall pay to the Landlord a sum equal to three (3) months Rent at
the rate of 150% of the total Rent payable during the last month of the Lease
Term. The acceptance of any Rent as set forth herein by Landlord shall not be
deemed to prevent the Landlord from commencing a summary proceeding to remove
the Tenant as a holdover Tenant and collect the aforesaid Rent for use and
occupancy of said Demised Premises.


 
21

--------------------------------------------------------------------------------

 
 
40.    Intentionally Omitted.


41.    Estoppel Statement.
Within ten (10) days after request therefor by Landlord, or in the event of any
sale, assignment, mortgaging or hypothecation of the Demised Premises and/or the
land thereunder by Landlord, Tenant agrees to deliver in record-able form a
certificate to any proposed mortgagee or purchaser, or to Landlord, certifying
that this Lease is in full force and effect and that there are no defenses or
offsets thereto, or stating those defenses or offsets claimed by Tenant or such
other matters as may be reasonably requested by Landlord. The Tenant, upon
request of any party in interest, shall execute promptly such instruments or
certificates to carry out the intent of this Article as shall be requested by
the Landlord.


42.    Financing Modifications.
If, in connection with obtaining, continuing or renewing financing for which the
Building, land or a leasehold thereon or any interest therein represents
collateral in whole or in part, and a banking, insurance company or other lender
(hereinafter “Lender”) shall request modifications of this Lease as a condition
of such financing, Tenant will not withhold, delay or defer its consent thereto,
provided that such modifications neither increase, nor have the potential to
increase, the obligations of Tenant hereunder nor reduce, nor have the potential
to reduce the rights of Tenant hereunder, nor adversely affect or have the
potential to adversely affect the Tenant’s leasehold interest hereby created;
provided, however, that at Tenant’s election, Tenant may consent to a
modification that will, or may have the potential to, increase Tenant’s
obligations under the Lease, or adversely affect Tenant’s leasehold interest
hereby created upon the payment to Tenant of reasonable consideration therefor.


 
22

--------------------------------------------------------------------------------

 
 
43.    Mechanics Liens.
If a notice of Mechanic’s lien be filed against the Demised Premises for labor
or material alleged to have been furnished, or to be furnished at the Demised
Premises to or for the Tenant or to or for someone claiming under the Tenant,
and the Tenant shall fail to take such action as shall cause such lien to be
discharged within sixty (60) business days after the validity of such lien shall
have been established by a court of competent jurisdiction, the Landlord after
fifteen (15) days written Notice to cure may pay the amount of such lien or
discharge it by deposit or by bonding. Any amount paid or expense incurred or
sum of money paid by the Landlord by reason of the failure of the Tenant to
comply with any provision of this Lease, or in defending any such action, shall
be due and payable by the Tenant to the Landlord as Additional Rent. The receipt
by Landlord of any installment of the regular stipulated Rent hereunder or any
of said Additional Rent shall not be a waiver of any Additional Rent then due.
However, if the Landlord shall be in the process of mortgage financing or
selling the property, and requires the lien to be discharged in order to
complete such refinancing or sale, then Tenant shall cause such lien to be
discharged by payment, bonding or otherwise, within forty-five (45) days after
Notice of the foregoing.


44.    Tenant’s Insurance.
(a)   During the term of this Lease, the Tenant, at its own cost and expense,
shall keep and maintain in force the following insurance coverage:


(i)  *Comprehensive General Liability insurance regarding the Demised Premises
protecting the respective interests of the Landlord and the Tenant as additional
insureds in minimum amounts of $2,000,000 for personal injury and $1,000,000
against loss arising out of damage to property in any one occurrence. Landlord
shall have the right from time to time during the Term of this Lease to require
that Tenant increase the amounts of the coverage required to be maintained
hereunder to such amounts that are customarily required by Landlords of similar
properties.


(ii)  Tenant shall provide 100% replacement cost on Tenant’s business/personal
property within the Demised Premises.


(iii)  The Tenant will obtain appropriate endorsements in the Landlord’s name
for the insurance policies required hereunder and such policies shall insure the
Demised Premises and the operation of the Demised Premises.


(iv)  Tenant shall not permit a violation in the Demised Premises of any of the
conditions or provisions of any insurance policies carried by Tenant, or the
terms or conditions of any insurance policies carried by Owner in respect of the
Building or Tenant’s Demised Premises of which the Tenant is aware, and Tenant
shall perform and satisfy the requirements of such insurance carriers so that
companies of good standing shall at all times be willing to write and continue
such insurance. All insurance carried by Tenant with respect to the Demised
Premises shall contain waivers of subrogation. Tenant may not carry any
insurance if effect of such insurance is to affect adversely or otherwise
diminish the liability of the carriers issuing insurance to Owner.
 

--------------------------------------------------------------------------------

* $1,000,000.00 per occurrence limit

 
23

--------------------------------------------------------------------------------

 
 
(b)   All insurance policies required pursuant to the terms of this Lease shall
be placed with the insurance companies licensed to do business in the State of
New York. To the extent available, each policy shall provide that it shall not
be cancelled or altered without at least thirty (30) days prior written notice
to the Landlord. The Tenant agrees to pay the premiums for all insurance
required hereunder promptly when said insurance premiums become due. In the
event that the Tenant shall fail to keep and maintain any of the insurance
required hereunder, the Landlord may at its option, after giving Tenant ten (10)
days notice of its intention to do so, secure appropriate insurance and pay the
premium therefore, in which event the amount paid by Landlord shall be added to
and become Additional Rent due from the Tenant on the first rent day after the
Landlord renders Tenant a bill therefore.


(c)   Notwithstanding that the Landlord has the right to secure, at Tenant’s
expense, certain insurance in the event that the Tenant shall fail to do so, the
Landlord shall not be obligated to secure such insurance if the Tenant shall
have failed to do so; and the failure by the Tenant to secure the required
insurance shall continue to be a breach of this Lease. Further, the failure of
the Landlord to secure any insurance shall not constitute a basis for or
represent malfeasance, non-feasance or mis-feasance on the part of the Landlord.
The Tenant or any party claiming through or under the Tenant shall have no cause
of action and does hereby relinquish and waive any cause of action against the
Landlord for any consequence that may flow from a failure of either party to
have secured any of the insurance required hereunder.


(d)   Nothing in this Article 44 shall prohibit Landlord from carrying
additional insurance at Landlord’s own expense. In the event that as a result of
Tenant’s occupancy, use or activities at the Demised Premises which are not
consistent with Tenant’s ordinary and reasonable use of the Premises in
conjunction with its business and which result in an increase in the premium
cost of any one, more or all insurance policies maintained by Landlord, then
Tenant shall pay, as Additional Rent, one hundred percent (100%) of the amount
of such increased premium cost. Tenant shall make payment of such Additional
Rent within ten (10) days after the submission of a bill to Tenant by Landlord
and Tenant’s review thereof. Landlord shall provide Tenant ten (10) days notice
and opportunity to cure that Landlord premiums are increasing pursuant to the
terms of this paragraph. Landlord will maintain insurance on Building consistent
with that maintained by other building owners of similar properties in the area.


(e)   During the term, Landlord shall maintain a policy or policies of insurance
covering loss or damage to the Premises, the Building or the Common Areas, which
policy or policies shall include protection from fire. Landlord shall also
maintain a policy under an occurrence basis of general liability insurance
insuring Landlord as additional insurance against liability for personal injury,
bodily injury and other damage to property arising or resulting from occurrences
on or about the Building and Common Areas.


 
24

--------------------------------------------------------------------------------

 
 
45.    Failure to Give Possession.
If Landlord is unable to give possession of the Demised Premises on the date of
the commencement of the Lease Term because of the holding-over or retention of
possession of any tenant, undertenant or occupants, or if the Demised Premises
are located in a Building being constructed because such Building has not been
sufficiently completed to make the Demised Premises ready for occupancy or
because of the fact that a certificate of occupancy has not been procured, or if
Landlord has not completed any work required to be performed by Landlord, or for
any other reason, Landlord shall not be subject to any liability for failure to
give possession on said date and the validity of the Lease shall not be impaired
under such circumstances, nor shall the same be construed in any wise to extend
the Lease Term, but the Rent payable hereunder shall be abated (provided Tenant
is not responsible for Landlord’s inability to obtain possession or complete any
work required) until after Landlord shall have given Tenant notice that Landlord
is able to deliver possession in the condition required by this Lease.
Notwithstanding the above, if Landlord cannot give possession to Tenant by
August 1, 2006, Tenant may cancel the lease and be refunded all amounts paid to
Landlord under Article 49 of this Lease. If permission is given to Tenant to
enter into possession of the Demised Premises, or to occupy premises other than
the Demised Premises, prior to the date specified as the commencement of the
Lease Term, Tenant covenants and agrees that such possession and/or occupancy
shall be deemed to be under all the terms, covenants, conditions and provisions
of this Lease, except the obligation to pay the fixed annual Rent set forth in
page one of this Lease shall remain as stated on page one.


46.    Rent not to be Withheld.
The Tenant agrees that the Rent hereunder provided to be paid shall become due
and payable to the Landlord without demand therefore and Tenant agrees except as
otherwise permitted herein not to withhold the payment of Rent in the event the
Tenant wishes to assert a claim of whatever kind against the Landlord. The
Tenant agrees that it shall be obligated to make its monthly Rent payment unless
directed by a court of competent jurisdiction that such Rent payment may be
withheld pending a resolution of Tenant’s claim against Landlord. Nothing herein
shall be construed to prevent the Tenant from asserting any claims against the
Landlord in the event that the Landlord commences a proceeding to dispossess the
Tenant from the Demised Premises. Such claim by the Tenant against Landlord
shall only be enforced, prosecuted or maintained by a separate proceeding
instituted by the Tenant against the Landlord, and shall not be consolidated
with any action or proceeding brought by the Landlord to recover Rent or recover
possession of the Demised Premises.


47.    Environmental Compliance. 
(a)   Tenant shall neither cause nor permit to occur any violation of any
Environmental Law affecting the Demised Premises or arising from Tenant's use or
occupancy of the Demised Premises, including, without limitation, soil,
sub-surface and ground water conditions, or the use, production, manufacture,
generation, processing, refining, storage, disposal or release or threatened
release of any Hazardous Material at, under or about the Demised Premises, or
the transportation to or from the Demised Premises of any Hazardous Material.


 
25

--------------------------------------------------------------------------------

 
 
(b)      For the purposes of this Lease, Hazardous Material shall be defined as
any substance, chemical compound, product, waste, byproduct, pollutant,
contaminant or other material (whether solid, gas or liquid) which is hazardous
or toxic, including, without limitation, (i) any asbestos (whether friable or
non-friable), any petroleum (including crude oil or any fraction thereof) and
any polychlorinated biphenyls and (ii) any such material classified or regulated
as “hazardous” or “toxic” within the meaning of any Environmental Law.


For the purposes of this Lease, Environmental Law shall be defined as any
federal, state or local law, ordinance, rule, regulation, requirement, code,
resolution, order or decree which regulates the use, generation, handling,
storage, treatment, transportation, decontamination, clean-up, removal,
encapsulation, enclosure, abatement or disposal of any Hazardous Material,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Sections 9601 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Sections 6901 et seq., the Toxic
Substances Control Act, 15 U.S.C. Sections 2601 et seq., the Clean Water Act, 33
U.S.C. Sections 1251 et seq., the Hazardous Materials Transportation Act, 49
App. U.S.C. Sections 1801 et seq., the Clean Air Act, 42 U.S.C. Sections 7401 et
seq., the Safe Drinking Water Act, 42 U.S.C. Sections 300f through 300j, their
state analogs, and any other federal, state or local statute, law, ordinance,
resolution, code, rule, regulation, order or decree regulating, relating to, or
imposing liability or standards of conduct concerning any Hazardous Material.


(c)      Landlord warrants and represents (i) that the Demised Premises are and
will be at the Commencement Date free from any hazardous, toxic or dangerous
substance or material (collectively “Hazardous Materials”) defined as such (or
meeting criteria so as to be defined as such) in any federal, state, local or
municipal law, ordinance, code, decree or requirement regulating, relating to or
imposing liability or standards of conduct concerning any Hazardous Material, as
now or at any time hereafter may be in effect (collectively “Environmental
Laws”); (ii) that the Demised Premises and Common Areas are and will be at the
Commencement Date free of any asbestos or asbestos containing substance; (iii)
that Landlord has never received any notice of any violation of or
non-compliance with any Environmental Law as regards the Premises; (iv) that
Landlord has never caused or permitted any Hazardous Material, asbestos or
asbestos-containing substance to be placed, held, located or disposed of on,
under or at the Demised Premises. Landlord shall indemnify and hold Tenant
harmless from and against any and all loss, damage, cost or expense (including
but not limited to clean-up costs and losses relating to interruption or
cessation of operations) arising out of or relating to any breach of any of the
foregoing warranties and representations.


(d)      Tenant shall have no responsibility whatsoever for, and Landlord shall
indemnify and hold Tenant harmless from and against, any and all loss, damage,
cost or expense (including but not limited to clean-up costs and losses relating
to interruption or cessation of operations) arising out of or relating to (i)
any preexisting contamination of the Premises by Hazardous Materials, asbestos
or asbestos-containing substances; (ii) any contamination by Hazardous
Materials, asbestos or asbestos-containing substances emanating from outside the
Premises; or (iii) any contamination by Hazardous Materials, asbestos or
asbestos-containing substances not caused by the act or omission of Tenant, its
employees, agents or contractors or by Tenant’s breach of this Lease.


 
26

--------------------------------------------------------------------------------

 
 
(e)      Except for any compliance with any Environmental Law necessitated by
any violation of any Environmental Law at or about the Demised Premises
occurring prior to the commencement of this Lease, Tenant shall comply with all
Environmental Laws affecting Tenant’s use of the Demised Premises during the
Lease Term, at Tenant's sole cost and expense. Except for any plan required by
any governmental authority to be prepared for the cleanup of any release or
threatened release of any Hazardous Material and/or clean-up required by any
governmental authority to be performed with respect to any such release or
threatened release at, from, under or about the Demised Premises occurring prior
to the commencement of this Lease, if any governmental authority shall require
that a plan be prepared for the clean-up of any release or threatened release of
any Hazardous Material and/or that a clean-up be performed with respect to any
such release or threatened release at, from, under or about the Demised Premises
occurring, unless caused by an act or omission of Landlord or any of Landlord's
employees or contractors, or one other tenant of Landlord during the Lease Term,
then Tenant shall prepare and submit any such plan and shall perform any such
clean-up (including, without limitation, the furnishing of any required bonds
and other financial assurances), at Tenant's sole cost and expense.


(f)      Tenant shall indemnify, defend and hold harmless Landlord and all
Mortgagees and their respective trustees, partners, shareholders, directors,
officers, agents, servants and employees from and against any and all claims,
demands, suits, proceedings, judgments, losses, costs, damages (other than
consequential damages), penalties, expenses (including reasonable attorneys' and
experts' fees and disbursements), obligations and liabilities (including,
without limitation, personal injury (and death resulting therefrom), property
damage, damage to natural resources and strict liability under any Environmental
Law) resulting from any actual violation by Tenant of any Environmental Law at
or about the Demised Premises during the Lease Term by Tenant or any person
claiming by, through or under Tenant or its or their employees or contractors,
except any such claims, demands, suits, proceedings, judgments, losses, costs,
damages, penalties, expenses, obligations and liabilities resulting from any act
or omission of Landlord or any of Landlord's employees or contractors.


48.    Payment of Initial Rent.
The parties hereto agree that Tenant’s obligation to pay rent hereunder shall
commence on August 1, 2006. The sum of $21,128.77 representing the first month
of Base Annual Rent, the security deposit and electric charge for August, 2006
shall be paid to the Landlord simultaneously with execution of this Lease
Agreement.


 
27

--------------------------------------------------------------------------------

 
 
49.    Parking.
Tenant is to be assigned two parking spaces at no cost as designated by Landlord
in the parking lot across the street from the prmises. Two additional spaces may
be used by Tenant until needed by Landlord to accommodate future tenants.


50.    Building Signage.
Landlord to provide Tenant with building standard signage in the directories in
the main lobby, as well as the entrance to the suite. All other signage must
have Landlord approval and conform to local laws and such approval will not be
unreasonably withheld or delayed


51.    Intentionally Omitted.


52.    Keys to Premises.
Tenant shall supply Landlord with a key to the Premises to be used only by
Landlord and the building superintendent in case of an emergency. Landlord will
supply Tenant with a key to the common area bathrooms.


53.    Building Renovations.
Tenant acknowledges and agrees that the Demised Premises are a part of a larger
Building, portions of which are leased to others. Tenant acknowledges that from
time to time Landlord may be performing renovation, remodeling, maintenance or
other work at the Building. Landlord will use reasonable efforts to keep any
inconvenience to the Tenant from such activities to a minimum, but in no event
shall such activities constitute or be the basis for a claim by Tenant of
interference or deprivation of Tenant’s right to quiet enjoyment of the
Premises, provided Tenant has access to and can conduct its business operations
in the Demised Premises.


54.    Broker.
The Landlord and Tenant represent that no broker brought about this transaction.


55.    Conditions and Covenants.
All of the covenants, premises and agreement of Tenant herein contained shall be
deemed and construed to be “conditions” as well as “covenants” as though the
words specifically expressing or importing covenants and conditions were used in
each separate instance.


56.    Force Majeure.
Landlord’s or Tenant’s inability to perform other than Tenant’s obligation to
pay rent shall be excused if Tenant or Landlord are precluded from doing so by
force majeure.


57.    Captions.
The Captions are inserted only as a matter of convenience and for reference and
in no way define, limit or describe the scope of this Lease nor the intent of
any provision thereof.


 
28

--------------------------------------------------------------------------------

 
 
58.    Definitions.
The term “office” or “offices”, wherever used in this Lease, shall not be
construed to mean Demised Premises used as a store or stores, for the sale or
display, at any time, of goods, wares or merchandise, or any kind, or as a
restaurant, shop, booth, bootblack or other stand, barber shop or for other
similar purposes or for manufacturing. The term “Landlord” as used in this Lease
means only the Landlord, or the mortgagee in possession, for the time being of
the land and Building (or the Landlord of a lease of the Building or of the land
and Building) of which the Demised Premises form a part, so that in the event of
any sale or sales of said land and Building or of said Lease, or in the event of
a Lease of said Building, or of the land and Building, the said Landlord shall
be and hereby is entirely freed and relieved of all covenants and obligations of
Landlord hereunder, and it shall be deemed and construed without further
agreement between the parties or their successors in interest or between the
parties and the purchaser, at any such sale, or the said lessee of the Building,
or of the land and Building, that the purchaser or the lessee of the Building
has assumed and agreed to carry out any and all covenants and obligations of
Landlord hereunder. The term “business days” as used in this Lease shall exclude
Saturdays, Sundays and all days observed by the State or Federal Government as
legal holidays and those designated as holidays by the applicable building
servicing union employees service contract.


59.    Successors and Assigns.
The covenants, conditions and agreements contained in this Lease shall bind and
inure to the benefit of Landlord and Tenant and their respective heirs,
distributees, executors, administrators, successors, subtenants and except as
otherwise provided in this Lease, their assigns.


60.    Lease Submission.
It is understood and agreed that this Lease is submitted to the Tenant for
signature with the understanding that it shall not bind the Landlord unless and
until it has been executed by the Landlord.


61.    Authority.
If either Party hereto is a corporation, trust, limited liability company or
general or limited partnership, each individual executing this Lease on behalf
of such entity represents and warrants that he or she is duly authorized to
execute and deliver this Lease on its behalf.


62.    Amendments.
This Lease may be modified only in writing, signed by both parties in interest
at the time of the modification.


 
29

--------------------------------------------------------------------------------

 
 
63.    Drafting.
This Lease was drafted by both parties to the transaction; therefore, neither
party shall be construed as the drafter or author of this Lease for purposes of
interpreting any provision hereof.


64.    Multiple Parties.
Except as otherwise expressly provided herein, if more than one person or entity
is named herein as either Landlord or Tenant, the obligations of such multiple
parties shall be the joint and several responsibility of all persons or entities
named herein as such Landlord or Tenant.


65.    Entire Agreement.
This Lease, together with its exhibits, contains all agreements of the parties
of this Lease and supersedes any previous negotiations. There have been no
representations made by either Party or understandings made between the parties
other than those set forth in this Lease and its exhibits. This Lease may not be
modified except by a written instrument duly executed by the parties to this
Lease.


66.    Partial Invalidity.
If any provision of this Lease or the application thereof to any person or
circumstances shall, to any extent, be invalid or unenforceable, the remainder
of this Lease shall not be affected thereby and each provision of this Lease
shall be valid and enforceable to the fullest extent permitted by law.


67.    New York Law.
The laws of the State of New York, without reference to principles regarding the
conflict of laws, shall govern the validity, performance and enforcement of this
Lease.


68.    No Representations.
This Lease constitutes the entire Agreement between the parties hereto with
respect to the subject matter hereof and neither part shall be liable or bound
to the other in any manner by any warranty, representation, agreement or
inducement of whatsoever kind or nature by whomsoever made, except as
specifically set forth herein. This Agreement supersedes all prior or
contemporaneous agreements and understandings, oral or written, between the
parties as to all matters embraced or related to the leasing of space hereunder.


 
30

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have respectively signed and sealed this
Lease as of the day and year first above written.
 

TENANT:    LANDLORD:        Clickable Oil.com    Clock Tower Larchmont Corp.   
    By: /s/ Guy Pipolo   By: /s/ Farooq Kawthari Name: Guy Pipolo   Name: Farooq
Kawthari Title: COO   Title: President

 
 
31

--------------------------------------------------------------------------------

 


Landlord:    Palmer Avenue Associates        Tenant:    Clickable Oil.com       
Demised Premises:    2 Madison Avenue
Larchmont, New York        Date of Lease:    _____________, 2006 



RULES AND REGULATIONS ATTACHED TO AND MADE A PART OF THIS LEASE IN ACCORDANCE
WITH ARTICLE # 37.


1.   The sidewalks, entrances, driveways, passages, courts, elevators,
vestibules, stairways, corridors or halls shall not be obstructed or encumbered
by a Tenant or used for any purpose other than for ingress to and egress from
the Demised Premises and for delivery of merchandise and equipment in a prompt
and efficient manner using elevators and passageways designated for such
delivery by Landlord. There shall not be used in any space, or in the public
hall of the Building, either by any Tenant or by jobbers or others in the
delivery or receipt of merchandise, any hand trucks, except those equipped with
rubber tires and sideguards.


2.   The water and wash closets and plumbing fixtures shall not be used for any
purposes other than those for which they were designed or constructed and no
sweepings, rubbish, rags, acids or other substances shall be deposited therein,
and the expense of any breakage, stoppage or damage resulting from the violation
of this rule shall be borne by the Tenant who or whose clerks, agents, employees
or visitors, shall have caused it.


3.   No carpet, rug or other article shall be hung or shaken out of any window
of the Building, and no Tenant shall sweep or throw or permit to be swept or
thrown from the Demised Premises any dirt or other substances into any of the
corridors or halls, elevators, or out of the doors or windows or stairways of
the Building, and Tenant shall not use, keep or permit to be used or kept any
foul or noxious gas or substance in the Demised Premises, or permit or suffer
the Demised Premises to be occupied or used in a manner offensive or
objectionable to Landlord or other occupants of the Building by reason of noise,
odors and/or vibrations, or interfere in any way with other tenants or those
having business therein, nor shall any animals or birds be kept in or about the
Building. Smoking or carrying lighted cigars or cigarettes in the elevators of
the Building is prohibited.


4.   No awnings or other projections shall be attached to the outside walls of
the Buildings without the prior written consent of Landlord.


 
32

--------------------------------------------------------------------------------

 
 
5.   No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by any Tenant on any part of the outside of the
Demised Premises or the Building or on the inside of the Demised Premises if the
same is visible from the outside of the Demised Premises without the prior
written consent of Landlord, except that the name of Tenant may appear on the
entrance door of the Demised Premises. In the event of the violation of the
foregoing by any Tenant, Landlord may remove same without any liability, and may
charge the expense incurred by such removal to Tenant or Tenants violating this
rule. Interior signs on doors and directory labels shall be inscribed, painted
or affixed for each Tenant by Landlord at the expense of such Tenant, and shall
be of a size, color and style acceptable to Landlord.


6.   No boring, cutting or stringing of wires shall be permitted, except with
the prior written consent of Landlord which consent shall not be unreasonably
withheld and as Landlord reasonably may direct. No Tenant shall lay linoleum, or
other similar floor covering, so that the same shall come in direct contact with
the floor of the Demised Premises, and if linoleum or other similar floor
covering is desired to be used an interlining of builders, deadening felt shall
be first affixed to the floor by a paste or other material soluble in water, the
use of cement or other similar adhesive material being expressly prohibited.


7.   No additional locks or bolts of any kind shall be placed upon any of the
entrance doors to the Demised Premises or windows by any Tenant, nor shall any
changes be made in such existing locks or mechanism thereof. Each Tenant must,
upon the termination of his Tenancy, restore to Landlord all keys of stores,
offices and toilet rooms, either furnished to, or otherwise procured by, such
Tenants, and in the event of the loss of any keys, so furnished, such Tenant
shall pay to Landlord the cost thereof.


8.   Freight, furniture, business equipment, merchandise and bulky matter of any
description shall be delivered to and removed from the Demised Premises only on
the freight elevators and through the service entrances and corridors and only
during hours and in a manner approved by Landlord. Landlord reserves the right
to inspect all freight to be brought into the Building and to exclude from the
Building all freight which violates any of these Rules and Regulations or the
Lease of which these Rules and Regulations are a part.


9.   Canvassing, soliciting and peddling in the Building is prohibited and each
Tenant shall co-operate to prevent the same.


10.   Landlord reserves the right to exclude from the Building between the hours
of 6:00 p.m. and 8:00 a.m. Monday through Friday and at all hours on Saturdays,
Sundays, and legal holidays, all persons who do not present a pass to the
Building signed by Landlord. Landlord will furnish passes to persons for whom
any Tenant requires same in writing. Each Tenant shall be responsible for all
persons for whom Tenant requests such pass and Tenant shall be liable to
Landlord for all acts of such persons.


 
33

--------------------------------------------------------------------------------

 
 
11.   Landlord shall have the right to prohibit any advertising by any Tenant
that in Landlord’s reasonable opinion tends to impair the reputation of the
Building or its desirability as a Building for offices, and upon written Notice
from Landlord, Tenant shall refrain from or discontinue such advertising.


12.        Tenant shall not bring or permit to be brought or kept in or on the
Demised Premises, any inflammable, combustible or explosive fluid, material,
chemical or substance, or cause or permit any odors of cooking or other
processes, or any unusual or other objectionable odors to permeate in or emanate
from the Demised Premises.


 
34

--------------------------------------------------------------------------------

 

SCHEDULE A
LANDLORD’S WORK
 

·
Construct one 5’ kitchenette

·
Construction of 40 LFT partition wall

·
Replace ceiling tile

·
Replace carpeting

·
Paint

·
As per architect’s plans to be built to 2 Madison Ave. building standards

 
 
35

--------------------------------------------------------------------------------

 